 



Exhibit 10.1
EXECUTION VERSION
CONSENT AND THIRD AMENDMENT TO CREDIT AGREEMENT
     THIS CONSENT AND THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is
entered into as of December 15, 2006 by and among COMSYS SERVICES LLC, a
Delaware limited liability company (“COMSYS Services”), COMSYS INFORMATION
TECHNOLOGY SERVICES, INC., a Delaware corporation (“COMSYS IT”), PURE SOLUTIONS,
INC., a California corporation (“Pure Solutions”; COMSYS Services, COMSYS IT and
Pure Solutions are referred to herein each individually as a “Borrower” and
collectively as the “Borrowers”), COMSYS IT PARTNERS, INC., a Delaware
corporation (“Holdings”), PFI LLC, a Delaware limited liability company (“PFI”),
COMSYS IT CANADA, INC., a North Carolina corporation (“COMSYS Canada”), COMSYS
Services, acting in its capacity as borrowing agent and funds administrator for
the Borrowers (in such capacity, the “Funds Administrator”), the financial
institutions from time to time parties thereto (the “Lenders”), MERRILL LYNCH
CAPITAL, a division of Merrill Lynch Business Financial Services Inc.,
individually as a Lender, as administrative agent (the “Agent”), Sole Bookrunner
and Sole Lead Arranger, ING CAPITAL LLC, as co-documentation agent and as a
Lender, ALLIED IRISH BANKS PLC, as co-documentation agent and as a Lender, BMO
CAPITAL MARKETS FINANCING, INC. (individually, “BMO”), as co-documentation agent
(together with ING Capital LLC and Allied Irish Banks PLC, the “Co-Documentation
Agents”) and as a Lender, and GMAC COMMERCIAL FINANCE LLC, as syndication agent
(the “Syndication Agent”) and as a Lender.
W I T N E S S E T H:
     WHEREAS, the Borrowers, Holdings, PFI, COMSYS Canada, the Agent, the
Co-Documentation Agents, the Syndication Agent and each Lender are parties to
that certain Credit Agreement dated as of December 14, 2005 (as the same has
been and may further be amended, restated, supplemented or otherwise modified
and in effect from time to time, the “Credit Agreement”);
     WHEREAS, the Borrowers have requested, among other things, that the Lenders
(a) increase the Revolving Loan Commitment by $15,000,000, (b) consent to
prepayment by the Borrowers of one hundred percent (100%) of the outstanding
principal amount of the Second Lien Term Loan in an amount equal to $30,000,000
plus all accrued and unpaid interest on such prepaid principal and the
applicable prepayment premiums associated with such prepayment (the “Second Lien
Term Loan Payoff”) with the proceeds of Revolving Loans borrowed on the date
hereof, and (c) amend the Credit Agreement in certain other respects; and
     WHEREAS, the Agent and the Lenders agree to accommodate such requests of
the Credit Parties, on the terms and subject to the conditions herein set forth.
     NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:
     1. Defined Terms. Capitalized terms used but not defined herein shall have
the meanings ascribed to them in the Credit Agreement (as amended by this
Amendment).

 



--------------------------------------------------------------------------------



 



     2. Amendments. Effective as of the date hereof, upon satisfaction of the
conditions precedent set forth in Section 5 hereof, the Credit Agreement is
amended as set forth in this Section 2:
     (a) Annex A. The parties hereto desire to increase the Revolving Loan
Commitment from $145,000,000 to $160,000,000. Accordingly, in order to evidence
such increased Revolving Loan Commitment, the Commitment Annex affixed to the
Credit Agreement as Annex A is deleted in its entirety and a new Annex A in the
form of Exhibit A attached to this Amendment is substituted therefor.
     (b) Section 1.1. Section 1.1 of the Credit Agreement is hereby amended by
adding thereto the following defined terms and their respective definitions in
the correct alphabetical order:
“Adjustment Date” means the first Business Day of each February, May, August and
November of each year, commencing with the first Business day of February, 2007.
“LIBOR Margin” means (i) as of the Third Amendment Effective Date, two percent
(2.00%) per annum with respect to the Revolving Loans, the Term Loan and other
Obligations, and (ii) thereafter, as of each Adjustment Date, the LIBOR Margin
shall be adjusted, if necessary, to the applicable percent per annum set forth
in the Pricing Table corresponding to the ratio of (x) Total Debt on the last
day of the most recently completed fiscal quarter prior to the applicable
Adjustment Date to (y) Adjusted EBITDA for the twelve (12) month period ending
on the last day of such fiscal quarter; provided, that if an Event of Default
has occurred and is continuing on an Adjustment Date, no reduction in the LIBOR
Margin shall occur on such Adjustment Date.
“Pricing Table” means the following table:

                  Total Debt to   Revolving Loans, the Term Loan and all
Adjusted   other Obligations EBITDA Ratio   Prime Rate   LIBOR
Greater than or equal to 2.00 to 1.0
    1.00 %     2.00 %
Less than 2.00 to 1.0
    0.75 %     1.75 %

     For purposes of the Pricing Table, if the Funds Administrator, on behalf of
the Borrowers, shall at any time fail to timely deliver a Compliance
Certificate, then effective as of the tenth (10th) Business Day following the
date on which such Compliance Certificate was due, each applicable Prime Rate
Margin and each applicable LIBOR Margin shall be conclusively presumed to equal
the highest applicable Prime Rate Margin and the highest applicable LIBOR Margin
specified in the Pricing Table until the date of delivery of such Compliance
Certificate.

2



--------------------------------------------------------------------------------



 



“Prime Rate Margin” means (i) as of the Third Amendment Effective Date, one
percent (1.00%) per annum with respect to the Revolving Loans, the Term Loan and
other Obligations, and (ii) thereafter, as of each Adjustment Date, the Prime
Rate Margin shall be adjusted, if necessary, to the applicable percent per annum
set forth in the Pricing Table corresponding to the ratio of (x) Total Debt on
the last day of the most recently completed fiscal quarter prior to the
applicable Adjustment Date to (y) Adjusted EBITDA for the twelve (12) month
period ending on the last day of such fiscal quarter; provided, that if an Event
of Default has occurred and is continuing on an Adjustment Date, no reduction in
the Prime Rate Margin shall occur on such Adjustment Date.
“Restricted Canadian Accounts” mean account numbers 00002-1346832,
00002-1346840, 00002-4062527 and 00002-4062535 each maintained by COMSYS IT at
Royal Bank of Canada.
“Second Lien Term Loan Payoff” means the prepayment in full of the Second Lien
Term Loan by the Borrowers in an amount equal to $30,000,000 plus all accrued
and unpaid interest on such prepaid principal and any applicable prepayment
premiums associated with such prepayment, which such prepayment shall be paid on
the Third Amendment Effective Date with the proceeds of Revolving Loans.
“Third Amendment” means that certain Consent and Third Amendment to Credit
Agreement dated as of the Third Amendment Effective Date by and among the
Borrowers and certain other Credit Parties, the Agent, the Documentation Agent,
the Syndication Agent and the Lenders.
“Third Amendment Effective Date” means December 15, 2006.
“Vendor Management Funds” means funds received by a Credit Party in connection
with a vendor management program in Canada whereby the Credit Party in the
ordinary course of business periodically receives funds relating to work
performed by subvendors in Canada and within a few Business Days thereafter
disburses substantially all of such funds to such subvendors, other than the
portion retained by such Credit Party as revenue for managing such program.
     (c) Section 1.1. Section 1.1 of the Credit Agreement is hereby further
amended by substituting the definitions of the terms “Commitment Expiry Date”,
“Financing Documents” and “Operative Documents” as set forth below in lieu of
the current versions of such definitions contained in Section 1.1 of the Credit
Agreement:
“Commitment Expiry Date” means March 31, 2010.
“Financing Documents” means this Agreement, the First Amendment, the Second
Amendment, the Third Amendment, the Notes, the Security Documents, the
Information Certificate, the Fee Letter, any subordination agreement to be
entered into among the Agent, the Borrowers and Holdings in connection with the
Holdings Intercompany Loan, the Assignment of PS Purchase Agreement, any fee
letter between Merrill Lynch and any Borrower relating to the transactions

3



--------------------------------------------------------------------------------



 



contemplated hereby, any Swap Contract entered into between any Credit Party and
any Eligible Swap Counterparty, and all other documents, instruments and
agreements contemplated herein or thereby and executed concurrently by a Credit
Party with or in favor of the Agent or the Lenders in connection herewith or at
any time and from time to time hereafter, as any or all of the same may be
amended, supplemented, restated or otherwise modified from time to time.
“Operative Documents” means the Financing Documents, the Merger Documents, the
PS Purchase Documents, the Venturi Staffing Purchase Agreement and the Equity
Documents.
     (d) Section 3.4. Section 3.4 of the Credit Agreement is hereby deleted in
its entirety and the following is substituted in lieu thereof:
“Section 3.4 Capitalization.
     The authorized equity securities of each of the Credit Parties as of the
Closing Date is as set forth on the Information Certificate. All issued and
outstanding equity securities of each of the Credit Parties are duly authorized
and validly issued, fully paid, nonassessable, and, solely with respect to the
equity securities of PFI, each Borrower, COMSYS Canada and each of their
respective Subsidiaries, free and clear of all Liens other than those in favor
of Agent for the benefit of Agent and Lenders and other Liens permitted pursuant
to Section 5.2(d), and all such equity securities of each Credit Party were
issued in compliance with all applicable state, federal and foreign laws
concerning the issuance of securities. The identity of the holders of the equity
securities of each of the Credit Parties and the percentage of their
fully-diluted ownership of the equity securities of each of the Credit Parties
as of the Closing Date is set forth on the Information Certificate. Holdings
owns all of the issued and outstanding equity securities of COMSYS IT and PFI.
COMSYS IT owns all of the issued and outstanding equity securities of COMSYS
Services, Pure Solutions and COMSYS Limited. COMSYS Services owns all of the
issued and outstanding equity securities of COMSYS Canada. No shares of the
capital stock or other equity securities of any Credit Party, other than those
described above, are issued and outstanding. Except as set forth on the
Information Certificate, as of the Closing Date there are no preemptive or other
outstanding rights, options, warrants, conversion rights or similar agreements
or understandings for the purchase or acquisition from any Credit Party of any
equity securities of any such entity.”
     (e) Section 4.7. Section 4.7 of the Credit Agreement is hereby deleted in
its entirety and the following is substituted in lieu thereof:
“The Borrowers will use the proceeds of the Closing Date Term Loan solely for
(i) transaction fees incurred in connection with the Operative Documents entered
into on the Closing Date, and (ii) the repayment on the Closing Date of Existing
Debt of the Credit Parties. The Borrowers will use the proceeds of the Second
Amendment Term Loan solely to make the Second Lien Term Loan Prepayment. The
proceeds of Revolving Loans shall be used by the Borrowers solely (i) for the

4



--------------------------------------------------------------------------------



 



purposes set forth in the preceding sentences, (ii) to consummate the Second
Lien Term Loan Payoff and (iii) for working capital needs of the Borrowers
including, without limitation, for making Permitted Acquisitions, for payment of
fees and expenses in connection with amendments and waivers of the Operative
Documents and for the making of Restricted Distributions to the extent permitted
pursuant to Section 5.4.”
     (f) Section 4.8. Section 4.8 of the Credit Agreement is hereby deleted in
its entirety and the following is substituted in lieu thereof:
     “Section 4.8 Lenders’ Meetings.
     Within forty-five (45) days after the end of each Fiscal Year (or more
frequently upon the request of the Agent upon the occurrence and during the
continuance of an Event of Default), the Credit Parties will conduct a meeting
of Agent and the Lenders to discuss such Fiscal Year’s results and the financial
condition of the Credit Parties and their respective Subsidiaries at which shall
be present a Responsible Officer and such officers of the Credit Parties as may
be reasonably requested to attend by Agent or any Lender, such request or
requests to be made within a reasonable time prior to the scheduled date of such
meeting. Such meetings shall be held at a time and place convenient to the
Lenders and to the Credit Parties.”
     (g) Section 5.1. Section 5.1(h) of the Credit Agreement is hereby deleted
in its entirety and the following is substituted in lieu thereof:
“(h) Intentionally Omitted;”
     (h) Section 5.2. Section 5.2(h) of the Credit Agreement is hereby deleted
in its entirety and the following is substituted in lieu thereof:
“(h) Intentionally Omitted;”
     (i) Section 5.3. Section 5.3(j) of the Credit Agreement is hereby deleted
in its entirety and the following is substituted in lieu thereof:
“(j) Intentionally Omitted;”
     (j) Section 5.4. Section 5.4(e) of the Credit Agreement is hereby deleted
in its entirety and the following is substituted in lieu thereof:
“(j) Intentionally Omitted;”
     (k) Section 5.4. Section 5.4 of the Credit Agreement is hereby further
amended by (i) deleting the “and” at the end of clause (h)(v) thereof,
(ii) deleting the period at the end of clause (i) thereof and substituting “;
and” therefor and (iii) adding a new clause (j) thereto immediately following
clause (i) thereof as follows:
“(j) redemptions (or withholdings) of common stock of Holdings from time to time
from any officer of any Credit Party or any other individual in connection

5



--------------------------------------------------------------------------------



 



with share grants made to such individual under a restricted stock or other
equity incentive plan of Holdings in the ordinary course of business, so long as
(i) the amounts redeemed or withheld in each instance do not exceed such
individual’s share of United States income and payroll taxes arising from such
share issuance, (ii) the cash value of the common stock redeemed or withheld
from such individual does not exceed the amount required to be withheld with
respect to taxes payable by such individual in connection with income associated
with such share issuance and (iii) the cash value attributable to all such
redeemed or withheld common stock for all such individuals after the date hereof
does not exceed $1,200,000 in any Fiscal Year.”
     (l) Section 5.6. Sections 5.6(a) and 5.6(b) of the Credit Agreement are
hereby deleted in their entirety and the following is substituted in lieu
thereof:
“(a) Intentionally Omitted;
(b) Intentionally Omitted;”
     (m) Section 6.1(d). Section 6.1(d) of the Credit Agreement is hereby
deleted in its entirety and the following is substituted in lieu thereof:
“(d) Each Credit Party (other than Foreign Subsidiaries) shall establish and
maintain, at its sole expense, and shall cause each Subsidiary to establish and
maintain, at its sole expense, blocked accounts or lockboxes and related blocked
accounts (in either case, “Blocked Accounts”), as Agent may reasonably specify,
with such banks as are reasonably acceptable to Agent into which such Credit
Party and its Subsidiaries shall promptly deposit and direct their respective
Account Debtors to directly remit all payments on Accounts and all payments
constituting proceeds of Collateral in the identical form in which such payments
are made, whether by cash, check or other manner. Each Credit Party shall
deliver, or cause to be delivered, to Agent a Deposit Account Control Agreement
duly authorized, executed and delivered by each bank where a Blocked Account for
the benefit of such Credit Party or any of its Subsidiaries is maintained, and
by each bank where any other Deposit Account is from time to time maintained.
Each Credit Party shall further execute and deliver, and shall cause each of its
Subsidiaries to execute and deliver, such agreements and documents as Agent may
reasonably require in connection with such Blocked Accounts, Deposit Accounts
and such Deposit Account Control Agreements. Without limiting the provisions of
Section 5.15, no Credit Party shall establish, and no Credit Party (other than a
Foreign Subsidiary) shall cause or permit any of its Subsidiaries to establish,
any Deposit Accounts not existing as of the Closing Date, unless such Credit
Party or its Subsidiaries (as applicable) have complied in full with the
provisions of this Section 6.1 with respect to such Deposit Accounts. Each
Credit Party agrees that all payments made to such Blocked Accounts or other
funds received and collected by Agent or any Lender, whether in respect of the
Accounts, as proceeds of Collateral or otherwise shall be treated as payments to
Agent and Lenders in respect of the Obligations and therefore shall constitute
the property of Agent and Lenders to the extent of the then outstanding
Obligations. The foregoing and anything contained in any Financing Document to
the contrary

6



--------------------------------------------------------------------------------



 



notwithstanding, (i) the Credit Parties shall not be required to deliver any
such Deposit Account Control Agreements in respect of (A) any “Payroll Account”
or “Payroll Tax Account” (in each case, as defined on the Bank Account Schedule
to the Information Certificate) each maintained at Wachovia Bank, National
Association; provided, that, the Credit Parties shall not, and shall not cause
or permit any of their respective Subsidiaries to, deposit or maintain funds in
such account other than funds deposited therein in the ordinary course of
business for purposes of funding current payroll liabilities, (B) the “Benefit
Accounts” (as defined on the Bank Account Schedule to the Information
Certificate) and the “Pre Tax Parking Account” (as defined on the Bank Account
Schedule to the Information Certificate) maintained at Wachovia Bank, National
Association; provided, that, in each case, the Credit Parties shall not, and
shall not cause or permit any of their respective Subsidiaries to, deposit or
maintain funds in such accounts other than funds deposited therein at the
direction of such Credit Party’s employees to be held therein for the benefit of
the employees of such Credit Party and the Credit Parties will at no time
deposit any of their own assets into such accounts, and (C) any other Restricted
Account; provided, that the Credit Parties shall not, and shall not cause or
permit any of their respective Subsidiaries to, deposit or maintain funds in
such Restricted Accounts other than funds deposited therein in the ordinary
course of business for funding current liabilities and (ii) the Credit Parties
shall, within the time periods set forth in Section 4 of the Third Amendment, be
required to deliver Deposit Account Control Agreements that require only
springing dominion control over each Restricted Canadian Account and such
agreements shall not require the depository banks where such Restricted Canadian
Accounts are maintained to wire, or otherwise transfer all funds received or
deposited into any Restricted Canadian Account to the Payment Account of the
Agent; provided, that the Credit Parties shall not, and shall not cause or
permit any of their respective Subsidiaries to, deposit or maintain funds (other
than Vendor Management Funds) in excess of $2,000,000 in the aggregate in all
Restricted Canadian Accounts at any time, and in the event the aggregate amount
of funds (other than Vendor Management Funds) maintained in such Restricted
Canadian Accounts is in excess of the foregoing limitation, the Credit Parties
shall, within five (5) Business Days, transfer such excess to Account Number
001/2000022986605 maintained at Wachovia Bank, National Association. At no time
shall any Credit Party or any of its Subsidiaries deposit, or permit or direct
any Account Debtor or any other Person (other than Agent) to deposit, funds
directly into any account maintained by any Credit Party other than the
“Depository Accounts,” and/or the “Lockboxes” maintained at Wachovia Bank,
National Association (in each case, as defined in the Information Certificate).”
     (n) Section 7.2. Section 7.2 of the Credit Agreement is hereby deleted in
its entirety and the following is substituted in lieu thereof:
     “Section 7.2 Total Debt to Adjusted EBITDA Ratio.
     In the event Net Borrowing Availability of the Borrowers (disregarding the
Permanent Reserve in the calculation of the Borrowing Base) is equal to or

7



--------------------------------------------------------------------------------



 



less than $25,000,000 as reflected on any Borrowing Base Certificate delivered
to Agent in accordance with the terms of this Agreement (or, if the Funds
Administrator, on behalf of the Borrowers, shall at any time fail to timely
deliver a Borrowing Base Certificate in accordance with the terms of this
Agreement, and Net Borrowing Availability (disregarding the Permanent Reserve in
the calculation of the Borrowing Base) is determined by Agent to be equal to or
less than $25,000,000 in the exercise of its reasonable credit judgment based on
a calculation of Net Borrowing Availability reflected in the most recently
delivered Borrowing Base Certificate, with such adjustments to the values of
Eligible Billed Accounts and Eligible Unbilled Accounts as Agent deems
appropriate in the exercise of its reasonable credit judgment), then commencing
with the first fiscal quarter ending after delivery of such Borrowing Base
Certificate (or such determination by Agent, as the case may be) and at all
times thereafter, the Credit Parties shall not permit the ratio of (i) Total
Debt as of the last day of each fiscal quarter (commencing with the fiscal
quarter ending closest to March 31, 2007) to (ii) Adjusted EBITDA for the four
(4) fiscal quarter period ending on the last day of such fiscal quarter or any
subsequent fiscal quarter to exceed 3.50 to 1.00.”
     (o) General Amendment. Anything contained in the Credit Agreement or the
other Financing Documents to the contrary notwithstanding, effective on the
Third Amendment Effective Date upon the consummation of the Second Lien Term
Loan Payoff, the parties hereto hereby acknowledge and agree that: (i) all
Second Lien Debt shall have been paid in full in cash and shall no longer be
deemed outstanding; (ii) no additional Second Lien Debt shall be incurred by the
Credit Parties; and (iii) any references in the Credit Agreement or the other
Financing Documents to any actions required to be taken, or consents required to
be granted, by the Second Lien Lenders and/or the Second Lien Agents shall be
deemed deleted from the Credit Agreement and each other Financing Document and
shall be of no further force and effect.
     3. Consent to Second Lien Term Loan Payoff. Effective as of the date
hereof, subject to the conditions set forth below in this Section 3, upon
satisfaction of the conditions precedent set forth in Section 5 hereof, and in
reliance upon the representations and warranties of the Credit Parties set forth
in the Credit Agreement, the other Financing Documents and in this Amendment,
and notwithstanding anything to the contrary contained in the Credit Agreement,
the Second Lien Intercreditor Agreement or any other Financing Document
(including, without limitation, Section 5.6 of the Credit Agreement), the Agent
and the Lenders hereby consent to the Second Lien Term Loan Payoff, provided
that the effectiveness of such consent is subject to the following conditions:
(i) the Second Lien Term Loan Payoff is consummated on the date hereof solely
with proceeds of Revolving Loans, (ii) the Second Lien Term Loan Payoff shall
constitute the payment in full in cash of all Second Lien Debt, (iii) all Second
Lien Lenders and the Second Lien Agents shall have executed and delivered a
payoff letter evidencing the payment in full of all Second Lien Debt and the
termination of all Second Lien Debt Documents, in form and substance reasonably
acceptable to the Agent and shall agree that, upon receipt of the Second Lien
Term Loan Payoff, all liens in favor of the Second Lien Lenders shall be deemed
automatically terminated (the “Second Lien Payoff Letter”), and (iv) the
Borrowers shall have provided evidence to the Agent, reasonably satisfactory to
the Agent, that the Second Lien Term Loan Payoff has been applied as a
prepayment of the Second Lien Term Loan.

8



--------------------------------------------------------------------------------



 



     4. Conditions Subsequent. As soon as practicable, but in no event later
than thirty (30) days after the Third Amendment Effective Date, COMSYS IT shall
deliver or cause to be delivered to the Agent the Deposit Account Control
Agreements required pursuant to Section 6.1(d)(ii) of the Credit Agreement (as
amended by this Amendment) executed by COMSYS IT and each bank where a
Restricted Canadian Account is maintained, in form and substance reasonably
satisfactory to the Agent with respect to each Restricted Canadian Account or,
close all such Restricted Canadian Accounts and transfer any funds maintained
therein to an account maintained a financial institution that has executed (or
will execute) a Deposit Account Control Agreement in form and substance
reasonably acceptable to Agent.
     5. Conditions Precedent. The effectiveness of this Amendment is subject to
the satisfaction of the following conditions precedent:

  (a)   delivery to the Agent of the following documents, each duly authorized
and executed and in form and substance reasonably satisfactory to the Agent:

  (i)   this Amendment executed by each Credit Party that is a party hereto, the
Agent and the Lenders;     (ii)   original Second Amended and Substituted
Revolving Loan Notes executed by the Borrowers in favor of each Lender whose
Revolving Loan Commitment Amount shall be increased as a result of this
Amendment;     (iii)   a fee letter executed by the Borrowers in favor of the
Agent; and     (iv)   such evidence of the authority of the Credit Parties to
execute and deliver this Amendment and all other Financing Documents delivered
in connection herewith as the Agent may reasonably require, including but not
limited to a copy of resolutions duly adopted by the board of directors (or
other governing authority) of each such Person, authorizing the execution by
each such Person of this Amendment and the other agreements, documents and
instruments to be executed by each such Person pursuant to this Amendment,
certified as complete and correct by the corporate secretary or similar officer
of each such Person;

  (b)   the delivery to Agent of a fully executed Second Lien Payoff Letter;    
(c)   the Borrowers shall have delivered (and the Borrowers hereby covenant and
agree to pay) to the Agent for the ratable benefit of the Lenders that are
increasing their Revolving Loan Commitments, based on their respective
commitments being issued on the Third Amendment Effective Date, a non-refundable
closing fee in the aggregate amount of $37,500, which fee shall be fully earned
and payable as of the date hereof;     (d)   the truth and accuracy of the
representations and warranties contained in Section 6 hereof; and

9



--------------------------------------------------------------------------------



 



  (e)   after giving effect to this Amendment, no Default or Event of Default
under the Credit Agreement, as amended hereby, shall have occurred and be
continuing.

     6. Representations and Warranties. Each Credit Party that is a party hereto
hereby represents and warrants to the Agent and each Lender as follows:

  (a)   the representations and warranties of the Borrowers and the other Credit
Parties contained in the Financing Documents are true and correct in all
material respects as of the date hereof, except to the extent that any such
representation or warranty (i) relates to a specific date, in which case such
representation and warranty shall be true and correct in all material respects
as of such earlier date or (ii) is qualified by materiality or has Material
Adverse Effect qualifiers, in which case, such representations and warranties
shall be true and correct in all respects;     (b)   the execution, delivery and
performance by such Credit Party of this Amendment are within its powers, have
been duly authorized by all necessary action pursuant to its Organizational
Documents, require no further action by or in respect of, or filing with, any
governmental body, agency or official (other than (i) routine corporate, tax,
ERISA, intellectual property, environmental filings and other filings from time
to time necessary in connection with the conduct of such Credit Party’s business
in the ordinary course, and (ii) recordings and filings in connection with the
Liens granted to the Agent under the Financing Documents) and do not violate,
conflict with or cause a breach or a default under any provision of applicable
law or regulation or of the Organizational Documents of any Credit Party or of
any agreement, judgment, injunction, order, decree or other instrument binding
upon it, except for such failures to file, violations, conflicts, breaches or
defaults as could not reasonably be expected to have a Material Adverse Effect;
    (c)   this Amendment constitutes the valid and binding obligation of the
Credit Parties that are parties hereto, enforceable against such Persons in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws relating to the enforcement of
creditor’s rights generally and by general equitable principles; and     (d)  
after giving effect to this Amendment, no Default or Event of Default exists.

     7. No Waiver. Except as expressly set forth herein, nothing contained
herein shall be deemed to constitute a waiver of compliance with any term or
condition contained in the Credit Agreement or any of the other Financing
Documents or constitute a course of conduct or dealing among the parties. Except
as expressly stated herein, the Agent and Lenders reserve all rights, privileges
and remedies under the Financing Documents. Except as amended or consented to
hereby, the Credit Agreement and other Financing Documents remain unmodified

10



--------------------------------------------------------------------------------



 



and in full force and effect. All references in the Financing Documents to the
Credit Agreement shall be deemed to be references to the Credit Agreement as
amended and waived hereby.
     8. Severability. In case any provision of or obligation under this
Amendment shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.
     9. Headings. Headings and captions used in this Amendment (including the
Exhibits, Schedules and Annexes hereto, if any) are included for convenience of
reference only and shall not be given any substantive effect.
     10. GOVERNING LAW; SUBMISSION TO JURISDICTION. THIS AMENDMENT SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF ILLINOIS, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES. EACH
CREDIT PARTY HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT
LOCATED WITHIN THE COUNTY OF COOK, STATE OF ILLINOIS AND IRREVOCABLY AGREES
THAT, SUBJECT TO THE AGENT’S ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF
OR RELATING TO THIS AMENDMENT OR THE OTHER FINANCING DOCUMENTS SHALL BE
LITIGATED IN SUCH COURTS. EACH CREDIT PARTY EXPRESSLY SUBMITS AND CONSENTS TO
THE JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS. EACH CREDIT PARTY HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL
PROCESS AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON SUCH PERSON
BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED C/O THE
FUNDS ADMINISTRATOR AT THE ADDRESS SET FORTH IN THE CREDIT AGREEMENT AND SERVICE
SO MADE SHALL BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED.
     11. WAIVER OF JURY TRIAL. EACH CREDIT PARTY, THE AGENT AND THE LENDERS
HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THE FINANCING DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED THEREBY AND AGREES THAT ANY SUCH ACTION OR PROCEEDING
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
     12. Counterparts; Integration. This Amendment may be executed and delivered
via facsimile with the same force and effect as if an original were executed and
may be signed in any number of counterparts, each of which shall be an original,
with the same effect as if the signatures hereto were upon the same instrument.
This Amendment constitutes the entire agreement and understanding among the
parties hereto with respect to the subject matter hereof and supersedes any and
all prior agreements and understandings, oral or written, relating to the
subject matter hereof.
     13. Reaffirmation. Each of the Credit Parties that is a party hereto, as
debtor, grantor, pledgor, guarantor, assignor, or in other any other similar
capacity in which such Credit Party grants liens or security interests in its
property or otherwise acts as accommodation party or

11



--------------------------------------------------------------------------------



 



guarantor, as the case may be, hereby (i) ratifies and reaffirms all of its
payment and performance obligations, contingent or otherwise, under each of the
Financing Documents to which it is a party (after giving effect hereto) and
(ii) to the extent such Credit Party granted liens on or security interests in
any of its property pursuant to any such Financing Document as security for or
otherwise guaranteed the Borrowers’ Obligations under or with respect to the
Financing Documents, ratifies and reaffirms such guarantee and grant of security
interests and liens and confirms and agrees that such security interests and
liens hereafter secure all of the Obligations as amended hereby. Each of the
Credit Parties hereby consents to this Amendment and acknowledges that each of
the Financing Documents remains in full force and effect and is hereby ratified
and reaffirmed, subject to the amendments, consents and waivers set forth
herein. The execution of this Amendment shall not operate as a waiver of any
right, power or remedy of the Agent or Lenders or constitute a waiver of any
provision of any of the Financing Documents (except as expressly set forth
herein) or serve to effect a novation of the Obligations.
[remainder of page intentionally left blank;
signature pages follow]

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
set forth above.

              BORROWERS:
 
            COMSYS SERVICES LLC, a Delaware limited liability company, as the
Funds Administrator and as a Borrower
 
       
 
  By:   /s/ DAVID L. KERR
 
  Name:   David L. Kerr
 
  Title:   Senior Vice President — Corporate Development
 
            COMSYS INFORMATION TECHNOLOGY SERVICES, INC., a Delaware
corporation, as a Borrower
 
       
 
  By:   /s/ DAVID L. KERR
 
  Name:   David L. Kerr
 
  Title:   Senior Vice President — Corporate Development
 
            PURE SOLUTIONS, INC., a Delaware corporation, as a Borrower
 
       
 
  By:   /s/ DAVID L. KERR
 
  Name:   David L. Kerr
 
  Title:   Senior Vice President — Corporate Development

Consent and Third Amendment to Credit Agreement
(COMSYS)

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
set forth above.

              OTHER CREDIT PARTIES:
 
            COMSYS IT PARTNERS, INC., a Delaware corporation
 
       
 
  By:   /s/ DAVID L. KERR
 
  Name:   David L. Kerr
 
  Title:   Senior Vice President — Corporate Development
 
            PFI LLC, a Delaware limited liability company
 
       
 
  By:   /s/ DAVID L. KERR
 
  Name:   David L. Kerr
 
  Title:   Senior Vice President — Corporate Development
 
            COMSYS IT CANADA, INC., a North Carolina corporation
 
       
 
  By:   /s/ DAVID L. KERR
 
  Name:   David L. Kerr
 
  Title:   Senior Vice President — Corporate Development

Consent and Third Amendment to Credit Agreement
(COMSYS)

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
set forth above.

              AGENT AND LENDER:       MERRILL LYNCH CAPITAL, a division of
Merrill Lynch Business Financial Services Inc., as Agent and a Lender
 
       
 
  By:   /s/ SCOTT E. GAST
 
  Name:   Scott E. Gast
 
  Title:   Vice President

Consent and Third Amendment to Credit Agreement
(COMSYS)

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
set forth above.

             
 
                LENDERS:  
 
                GMAC COMMERCIAL FINANCE LLC, as Syndication Agent and as a
Lender
 
           
 
  By:   /s/ THOMAS BRENT    
 
  Name:   Thomas Brent    
 
  Title:   Director    
 
                ING CAPITAL LLC, as Co-Documentation Agent and as a Lender
 
           
 
  By:   /s/ DARYN K. VENÉY    
 
  Name:   Daryn K. Venéy    
 
  Title:   Vice President    
 
                ALLIED IRISH BANKS PLC, as Co-Documentation Agent and as a
Lender
 
           
 
  By:   /s/ MARTIN CHIN     
 
           
 
  Name:   Martin Chin     
 
           
 
  Title:   Senior Vice President     
 
           
 
           
 
  By:   /s/ JOANNA MCFADDEN     
 
           
 
  Name:   Joanna McFadden     
 
           
 
  Title:   Assistant Vice President     
 
           
 
                AIB DEBT MANAGEMENT, LIMITED    
 
           
 
  By:   /s/ MARTIN CHIN     
 
           
 
  Name:   Martin Chin     
 
           
 
  Title:   Senior Vice President     
 
           
 
      Investment Advisor to
AIB Debt Management Limited
     
 
  By:   /s/ JOANNA MCFADDEN     
 
           
 
  Name:   Joanna McFadden     
 
           
 
  Title:   Assistant Vice President     
 
           
 
      Investment advisor to
AIB Debt Management Limited
     

Consent and Third Amendment to Credit Agreement
(COMSYS)

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
set forth above.

                  NORTH FORK BUSINESS CAPITAL CORPORATION, as a Lender  
 
           
 
  By:   /s/ ARI KAPLAN     
 
           
 
  Name:   Ari Kaplan     
 
           
 
  Title:   Vice President     
 
           
 
                BMO CAPITAL MARKETS FINANCING, INC., as
Co-Documentation Agent and as a Lender
 
           
 
  By:   /s/ KEVIN C. DELAPLANE     
 
           
 
  Name:   Kevin C. DeLaplane     
 
           
 
  Title:   Managing Director     
 
           

Consent and Third Amendment to Credit Agreement
(COMSYS)

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Annex A
Commitment Annex

                                      Revolving Loan     Revolving Loan     Term
Loan     Term Loan       Commitment     Commitment     Commitment     Commitment
  Lender   Amount     Percentage     Amount     Percentage  
Merrill Lynch Capital
  $ 47,900,000       29.93750 %   $ 2,500,000       25.00000 %
GMAC Commercial Finance LLC
  $ 30,000,000       18.75000 %   $ 1,900,000       19.00000 %
ING Capital LLC
  $ 23,100,000       14.43750 %   $ 1,800,000       18.00000 %
North Fork Business Capital Corporation
  $ 9,000,000       5.62500 %   $ 700,000       7.00000 %
Allied Irish Banks plc
  $ 26,200,000       16.37500 %     N/A       N/A  
BMO Capital Markets Financing, Inc.
  $ 23,800,000       14.87500 %   $ 1,200,000       12.00000 %
AIB Debt Management, Limited
    N/A       N/A     $ 1,900,000       19.00000 %
 
                               
 
                       
TOTALS
  $ 160,000,000.00       100 %   $ 10,000,000       100 %
 
                       

Consent and Third Amendment to Credit Agreement
(COMSYS)

 